Citation Nr: 1221652	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip disability, characterized as ankylosing spondylitis.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, characterized as ankylosing spondylitis with sacroiliac joint inflammation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In his July 2009 substantive appeal, the Veteran indicated that, as a result of his ankylosing spondylitis, his left hip was beginning to deteriorate.  Essentially, it would further appear that the Veteran seeks to apply for secondary service connection for a left hip disability.  This matter is referred back to the Agency of Original Jurisdiction (AOJ) for any appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

As detailed below, additional development is required before the Board can adjudicate the Veteran's increased rating claims.  

Initially, the Board notes that the April 2007 rating decision, inter alia, granted service connection for a lumbar spine disability, characterized as lumbar strain.  In July 2007, within the one-year period allowed for appeal, the Veteran submitted a statement in which he argued that additional disabilities, namely a segmental dysfunction of the sacrum and sacroiliitis that had settled into his right hip, were not addressed in the April 2007 decision.  The RO construed this statement as a claim for an increased rating for the lumbar spine disability, and in August 2008 continued the 10 percent rating previously assigned, recharacterizing the disability as ankylosing spondylitis with sacroiliac joint inflammation.  At that time the RO also awarded service connection for a right hip disability, also characterized as ankylosing spondylitis. 

While the Veteran's July 2007 statement did not utilize the phrase "notice of disagreement" (NOD), this does not preclude the statement from functioning as one.  The applicable regulations do not require any special wording and require only that an NOD "be in terms which can reasonably be construed as disagreement with [the RO's] determination and a desire for appellate review."  See 38 C.F.R. § 20.201.  The Board construes the July 2007 submission as a NOD, as it impliedly expressed disagreement with the characterization and rating of the lumbar spine disability and expressly noted his desire for further appellate review.  Thus, as reflected on the title page, the lumbar spine issue is more appropriately characterized as involving an appeal of the initial rating assigned.

Furthermore, in his July 2009 substantive appeal, the Veteran checked Box 9B, which is utilized when a claimant desires to limit the issues on appeal, and indicated that he was only appealing the issue of "ankylosing spondylitis."  However, considering that the Veteran was unrepresented at the time he submitted his substantive appeal, and the fact that both the right hip and lumbar spine disabilities have been characterized as "ankylosis spondylitis," the Board finds that the Veteran did not limit his appeal, and both the right hip and lumbar spine disabilities are properly within its jurisdiction.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (the Board is obligated to read pro se filings liberally).

Reasons for Remand

First, the record reflects that there are outstanding private treatment records pertinent to the Veteran's right hip and lumbar spine disabilities.  Specifically, a September 2008 letter indicates that the Veteran presented to the office of G.P., M.D., with low back and right hip complaints, yet no such report of treatment is in the electronic record.  Additionally, during the August 2009 VA examination, the Veteran indicated that Dr. G.P. was his primary healthcare provider, so additional records may now be available.  Thus, upon remand, complete records from this provider should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the most recent VA treatment records on file date from October 2008. Therefore, updated VA records must also be secured and associated with the electronic record on remand.  See id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the Veteran's electronic claims folder appears to be missing identified records.  Specifically, in a July 2011 statement, the Veteran's representative indicated that she was submitting several documents in support of the Veteran's claim, including: VA Form 21-22, VA Form 21-0845, Release of Information by Accredited Representative, VA Form 21-526B, three copies of VA Form 21-4138, VA Form 21-4142, Dr. M.'s Health Center Report, and "Medical Records."  Of these documents, only the Veteran's VA Form 21-22 is uploaded into Virtual VA.  Therefore, upon remand, these remaining identified documents must be obtained and associated with the electronic record.  

Finally, statements by the Veteran in the July 2009 substantive appeal indicate that his right hip disability may have increased in severity since his last examination in August 2008.  Therefore, upon remand, the Veteran should be scheduled for a VA examination that evaluates the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, if any records associated with the electronic record upon remand demonstrate a worsening of the service-connected lumbar spine disability, the Veteran should also be afforded a VA examination to assess the current severity of that condition.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records from Dr. G.P.  If the records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain any updated relevant VA treatment records dated since October 2008 which have not yet been associated with the electronic record.  If the records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

3.  Obtain the following documents identified in the July 2011 statement from the Veteran's representative:

   (a)  VA Form 21-0845
   (b)  Release of Information by Accredited Representative
   (c)  VA Form 21-526B
   (d)  three copies of VA Form 21-4138
   (e)  VA Form 21-4142
   (f)  Dr. M.'s Health Center Report; and
   (g)  "Medical Records."  
If the records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then schedule the Veteran for VA orthopedic and neurological examinations for the purpose of determining the current severity of his service-connected right hip disability.  The entire electronic record (i.e. any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and provided to the examiner for review.

The examiner(s) should review the electronic record and indicate as such in the examination report(s), and should perform appropriate physical examinations, any laboratory tests that are deemed necessary, and any additional specialty examinations that are warranted. 

Orthopedic testing must include pertinent range of motion studies with special attention to when, (in terms of degrees of motion), the Veteran experiences pain, fatigue, weakness, incoordination, or any other relevant DeLuca symptoms. 

The clinician performing the orthopedic examination should opine whether the Veteran has any additional loss of function (i.e., motion) of the right hip due to pain or flare-ups of pain, supported by adequate pathology; and whether it is at least as likely as not the Veteran has any additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms or any other relevant symptoms or signs.  Such determinations should be expressed, if feasible, in terms of additional loss of motion of the joints involved. 

The examiner(s) are requested to provide a rationale for any opinion expressed. 

4.  If and only if any private or VA treatment records obtained pursuant to these Remand directives show a worsening of the lumbar spine disability since the most recent VA examination in August 2009, schedule the Veteran for VA orthopedic and neurological examinations for the purpose of determining the current severity of that disability.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

